Citation Nr: 1542863	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

The Veteran served on active duty from October 1951 to September 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board acknowledges that the RO ultimately determined that new and material evidence had been received to reopen, and denied the underlying service connection claim on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The adjudications in this case have focused on the PTSD diagnosis.  However, the record shows the Veteran has had other psychiatric diagnoses.  Service connection for psychiatric disability other than PTSD, is referred to the RO for appropriate action.  

For the reasons detailed below, new and material evidence had been received.  However, as addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the underlying claim of service connection.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Service connection was originally denied for PTSD by a June 2005 rating decision, and by an August 2008 Board decision.  

2.  The Veteran did not appeal the Board's 2008 decision to the United States Court of Appeals for Veterans Claims (Court).

3.  The evidence received since the last prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, for the reasons stated below, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for PTSD.  Therefore, no further discussion of VA's duties to notify and assist is required regarding this aspect of the Veteran's appeal.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further,  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  Special rules apply when claims of PTSD are based upon in-service personal assault (38 C.F.R. § 3.304(f)(5)), and/or "fear of hostile military or terrorist activity" (38 C.F.R. § 3.304(f)(3)).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection was originally denied for PTSD by a June 2005 rating decision, and by the Board in an August 2008 decision.  Nothing in the record reflects the Veteran appealed that Board decision to the Court.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

At the time of the Board's 2008 decision, the Veteran contended he developed PTSD because he witnessed a North Korean shore battery attack on a U. S. Navy landing craft in June 1953.  Having determined the Veteran did not witness this attack, the Board concluded PTSD was not incurred in service.  

In his present effort to reopen his claim, the Veteran has identified different in-service stressors as the cause of his PTSD.  These are a sexual assault and his experience sailing in 22 foot high seas during a storm.  Neither stressor was considered at the time of the last prior denial.  Further, evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As the stressors go to the basis for the prior denial (i.e., lack of credible stressor), the Board finds that the evidence received since the last prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the underlying service connection claim in order to satisfy the duty to assist.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened, and to this extent only, the benefit sought on appeal is granted.


REMAND

When considering the Veteran's claim to reopen, the RO noted service treatment records that showed the Veteran was struck on the jaw by an unknown person, conceded a personal assault as having occurred and arranged for the Veteran to undergo a psychiatric examination for VA purposes.  This occurred in December 2013.  At that examination, the Veteran clarified that the jaw injury he sustained in service was unrelated to the sexual assault he was contending produced his PTSD.  As he made no mention of the 22 foot high seas as a cause for PTSD, the examiner did not consider that event, but only focused on the claimed assault, and concluded the Veteran did not have PTSD.  Indeed, the examiner found no mental disorder at all.  

Because those treating the Veteran in the past considered him to have PTSD, the more recent examiner did not consider all of the stressors the Veteran identified as a cause for his PTSD, and it is not clear if the most recent examiner considered the Veteran's documented medical history, another examination of him should be conducted to address the medical issues presented in this case.   

The Board also observes that the January 2014 Statement of the Case (SOC) noted that the relevant evidence included medical records from the Bay Pines VA Healthcare System, to include records from the Charlotte County Community Based Outpatient Clinic for the period from September 2006 to January 2013.  However, no such records appear to be available for the Board's review to include VBMS and the Virtual VA system.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must also remand this case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder since September 2006.  Even if the Veteran does not respond determine if there are any VA treatment records for the pertinent period and associate them with the evidence available for the Board's review; to include the records from the Bay Pines VA Healthcare System, and Charlotte County Community Based Outpatient Clinic, noted on the January 2014 SOC for the period from September 2006 to January 2013.  

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology.  He should also be provided with the opportunity to present additional information regarding his purported in-service stressors.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his claimed psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should specifically indicate whether the Veteran satisfies the DSM criteria for PTSD, as well as any other acquired psychiatric disorder.  If PTSD is found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of an in-service stressor, which should be specifically identified.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the January 2014 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


